711 S.E.2d 434 (2011)
In the Matter of M.I.W.
No. 148PA11-1.
Supreme Court of North Carolina.
July 18, 2011.
Mary McCullers Reece, Smithfield, for Radford, Brian.
Robin E. Strickland, for Wilson, Sandra.
E. Marshall Woodall, Lillington, for Harnett County DSS.
Pamela Newell, GAL, for M.I.W.
Duncan B. McCormick, Lillington, for Harnett County DSS.
Ryan McKaig, for Radford, Brian.
The following order has been entered on the motion filed on the 15th of July 2011 by Respondent (Father) in the Alternative for Leave to File Amicus Brief:
"Motion Dismissed as Moot by order of the Court in conference, this the 18th of July 2011."